Citation Nr: 1112992	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  10-10 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a disability rating higher than 50 percent for posttraumatic stress disorder (PTSD) with depression.  


REPRESENTATION

Appellant represented by:	Jacob Bernhardt, Attorney


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel






INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from April 1973 to December 1974.  

2.  In December 2010, prior to the promulgation of a decision in the appeal, the Veteran's representative submitted a writing to the Board in which he indicated that the Veteran wanted to withdraw all pending appeals.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal pertaining to entitlement to a disability rating higher than 50 percent for PTSD with depression have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a December 2010 letter the Veteran's representative stated that he had discussed the matter of the Veteran and requested that all pending appeals be withdrawn.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


